ITEMID: 001-118039
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2013
DOCNAME: CASE OF IVAKHNENKO v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Remainder inadmissible;Violation of Article 3 - Prohibition of torture (Article 3 - Degrading treatment;Inhuman treatment) (Substantive aspect);Non-pecuniary damage - award
JUDGES: Aleš Pejchal;Angelika Nußberger;Ann Power-Forde;Dmitry Dedov;Helena Jäderblom;Mark Villiger
TEXT: 4. The applicant, Mr Aleksandr Sergeevich Ivakhnenko, is a Russian national who was born in 1960.
5. On 8 August 2002 the applicant was arrested. On 30 June 2003 a jury found him guilty of murder and rape; the Voronezh Regional Court sentenced him to twenty-one years’ imprisonment. On 22 December 2003 the Supreme Court of the Russian Federation upheld the conviction with minor changes.
6. From 16 August 2002 until 23 January 2004 the applicant was held in remand prison IZ-36/1 in Voronezh.
7. The parties submitted the following information on the characteristics of the cells in which the applicant had been detained:
8. The Government submitted that the number of detainees “had not exceeded the number of sleeping places”. In support of their submissions, they enclosed certificates signed by the prison governor and wardens on 12 December 2008. The Government also submitted two reports of 26 February 2006 and 5 April 2007, according to which the relevant prison documentation (including the prison population registers covering the period up to 2 August 2003) had been destroyed due to the expiry of the storage time-limits.
9. The applicant produced a copy of a letter from the Voronezh Regional prosecutor’s office dated 24 October 2005 in response to his complaint about the conditions of detention, in which the prosecutor acknowledged, in particular, the existing overcrowding in the cells in IZ36/1 and indicated that he had requested the prison governor to remedy the breach of the domestic legal requirements on the conditions of detention.
10. In October 2002 the applicant had trouble urinating and was diagnosed with prostatitis. He was told that he needed surgery; however it was not possible to perform it in pre-trial detention. The applicant was given injections and medicines that his relatives provided. The applicant produced a medical certificate of 30 November 2005 from the prison doctor confirming the diagnosis.
11. In August 2002 the applicant hurt his wrist. The wrist was bandaged and the applicant was given an ointment. The swelling went down. During transport to the correctional colony on 23 January 2004 the applicant hurt his wrist once again. He asked to be examined by a doctor. On 29 March 2004 an X-ray revealed a triple contracture of this wrist, and the applicant received treatment in the prison hospital, but the wrist mobility could not be restored.
12. The applicant complained to the Prosecutor’s Office that he had not had the necessary medical care. In his reply of 24 October 2005, the prosecutor informed the applicant that surgery on his wrist and adenoma were considered unnecessary.
13. The Government submitted the applicant’s medical records from IZ36/1 and his current place of imprisonment.
14. On admission to the Voronezh remand prison following his arrest on 19 August 2002, the applicant underwent a comprehensive examination. He did not make any complaints concerning his health. The following diagnosis was noted in the medical record: “varicosity of the lower limbs, encephalopathy, and flexion contracture of the right wrist”. The applicant underwent a urine test.
15. During his detention in IZ-36/1 remand prison the applicant contracted an allergic dermatitis and an abscess in his right buttock. Each time prison doctors gave him medication and the applicant felt better.
16. When he arrived at the correctional colony on 23 January 2004, the applicant did not make any complaints concerning his health. A medical examination confirmed the previous diagnosis of varicosity of the lower limbs.
17. On 17 May 2004 the applicant was examined by a prison doctor for his urination problem. The doctor noted in the applicant’s medical record: “prostatitis?”, and recommended consultation with a urologist.
18. On 20 May 2004 a surgeon from the Voronezh Regional Prison Hospital examined the applicant and recommended him a further examination in the Regional Prison Hospital.
19. On 11 June 2004 the applicant was transferred to the Voronezh Regional Prison Hospital. There the flexion contracture of the right wrist was confirmed and the applicant was prescribed out-patient treatment. The applicant had undergone some blood and urine tests. No prostatitis was diagnosed.
20. On 4 August 2004 the applicant was examined by the prison doctor who did not confirm a suspicion of the prostatitis.
21. On 9 January 2005 the applicant was examined by a prison doctor regarding his problems with urination. The doctor noted in the applicant’s medical record: “urethritis?”, and ordered some blood and urine tests.
22. On 10 January 2005 the results of the tests were within the normal limits and the diagnosis was not confirmed.
23. On 24 August 2006 the applicant was examined by the prison doctor. He did not have any particular urination complaints.
24. The Government – referring to the medical summary of 12 December 2008 prepared by the prison doctor – submitted that the applicant’s state of health did not require any surgical intervention on the adenoma, as he did not have any, or the wrist.
25. For a summary of the relevant domestic and international law provisions governing the conditions of pre-trial detention and the health care of detainees, see the cases of Ananyev and Others v. Russia, nos. 42525/07 and 60800/08, §§ 25-58, 10 January 2012, and Yevgeniy Alekseyenko v. Russia, no. 41833/04, §§ 60-64 and 73-80, 27 January 2011.
VIOLATED_ARTICLES: 3
